DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 03/02/2022, addressing claims 1-4, 7-12, and 15-18 rejection from the non-final office action (11/12/2021) by amending claims 2, 9-12, and 17; cancelling claims 19-25; and adding new claims 26-30 is entered and will be addressed below.
Applicants designated claim 30 should be withdrawn.

Election/Restrictions
Claims 5-6, 13-14, and 30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II or Species B)-E), there being no allowable generic or linking claim.

Claim interpretations
The “ta-C coating” is a super-hard tetrahedrally bonded amorphous carbon thin films or a diamond-like carbon (DLC) (Specification [0007]).

The “an ionic ta-C coating is operably emitted onto the workpiece” of claim 2, the newly added limitation “the bore of the workpiece including an ionic ta-C coating“ of claim 12, the ta-C coating is a product of the deposition, the new limitation “the bore of 
The newly added limitation “the workpiece is stationary when the magnetic field passes between the cathode and the workpiece; and only a single and stationary cathode is within the bore fo the workpiece when the magnetic field passes between the cathode and the workpiece“ of claim 1, “the cathode being stationary within the bore when the cathode is energized” of claim 12, and “the cathode being configured to be stationary within the bore when the cathode is energized” of claim 26, the timing of the operation is an intended use of the apparatus, when an apparatus is capable of keep named component stationary, it is considered read into the apparatus claim.

The “wherein the workpiece is a metallic automotive vehicle engine block including an internal piston cylinder which is plasma arc deposition coated with a tetrahedrally bonded amorphous carbon thin film by the cathode” of claim 10, and the new limitation “an engine block” of claim 26, the workpiece, as well as the coated film, is not part of the apparatus.  
The newly added limitation “the cathode is a cool-cathode of less than 120° C at an outer surface thereof to avoid the use of cooling fluid”, it is “The cathode is expected to generate less than 120° C. at its outer surface during the coating process, if about 2 kW of electrical power for about 120 seconds is employed” according to Applicants’ 

The “a plasma arc deposition coating using the cathode having an ion impact energy of at least 10 eV against the workpiece which is metallic, a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends” of claim 11 (and 17), the operation parameter and the workpiece is an intended use of the apparatus.  
The “a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends” of claim 11 (and 17) is a performance metrics, not part of the apparatus. The cycle time depends on the thickness of coating, the pumping rate, etc. therefore, it depends on the operation parameters.
The newly added limitation “the ionic ta-C coating has a thickness of about 0.01-30 microns” of claim 17, “the ionic ta-C coating has a thickness of about 0.01-30 microns “ of claim 28, the product made by the apparatus and its thickness is not part of the apparatus and is also an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “only a single and stationary cathode is within the bore fo the workpiece”, besides the spelling error, “bore” lacks antecedent basis.

Claim 2 will be examined inclusive “only a single and stationary cathode is within a bore of the workpiece”.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesemeyer et al. (US 5026466, from IDS, hereafter ‘466).
‘466 teaches all limitations of:
Claim 1: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an elongated cathode”, see also Fig. 4);
 In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located within the cathode” and “the at least one magnetic source being adapted to cause a magnetic field to linearly move along the cathode”); 
in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “a workpiece surrounding an outer surface of the cathode, the workpiece acting as an anode”);
 For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and 
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an interior wall of the workpiece, surrounding the outer surface of the cathode, defining part of a vacuum chamber connected to the vacuum source”, as the interior wall of the workpiece surrounds a part of the vacuum chamber, and this interior volume is connected to the vacuum source, note the claim does not require that the workpiece is part of the wall of the vacuum chamber, as further limited by claims 3, 4, or 7).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 7, and 10, and alternatively claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, in view of Aharonov (US 20140260955, from IDS, hereafter ‘955).
Fig. 5 of ‘466 shows adjustable voltage source 27, by applying a low voltage, less heat will be generated and ‘466 is capable of the limitation of:
and the cathode is a cool-cathode of less than 120° C at an outer surface thereof to avoid the use of cooling fluid.

‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the limitations of:
Claim 3: further comprising at least one end cap removeably located over at least one opening of the workpiece defining part of the vacuum chamber, the vacuum chamber being entirely within a hollow area inside the workpiece.  
Claim 4: further comprising at least one seal removeably located over at least one opening of the workpiece to define part of the vacuum chamber, the vacuum chamber being entirely within a hollow area inside the workpiece.  
Claim 7: further comprising an exterior of the workpiece being exposed to ambient air during plasma coating inside of the workpiece.  
Claim 10: wherein the workpiece is a metallic automotive vehicle engine block including an internal piston cylinder which is plasma arc deposition coated with a tetrahedrally bonded amorphous carbon thin film by the cathode.  

‘955 is an analogous art in the field of CYLINDER LINERS WITH ADHESIVE METALLIC LAYERS AND METHODS OF FORMING THE CYLINDER LINERS (title), sputtering a wear resistant layer 22, such as a diamond-liked carbon (DLC) coating, and metallic adhesive layer 24, such as a chromium or titanium coating, on an inner surface 26 of the cylinder liner 20 to provide superior adhesion and prevent during use of the cylinder liner 20 in the combustion engine ([0022], 3rd sentence, it appear flaking is th sentence), When the cylinder liner 20 provides the deposition chamber 52, the method also typically includes disposing a first seal 64 on the first body end 32, disposing the first cover 56 on the first seal 64 ([0028], it appears label “54” should be “56” as a removable cap by the bolts and clamp and the chamber is entirely within the body 30, and Figs. 1-2 clearly shows the body 30 is counter electrode of electrode 28 at opposite poles of the power supply 74) The metal material of the body 30 ([0023], last sentence), This includes decreasing the pressure of the deposition chamber 52 to form a vacuum, and applying a negative voltage to the first electrode end 44 to provide plasma in the deposition chamber 52, typically a glow plasma or hollow cathode discharge plasma ([0032], 2nd sentence). Note ‘955 uses plasma deposition of hydrocarbon gas to form DLC ([0042]), while ‘443 is using PECVD or sputtering to form DLC. Note as the environment of the internal chamber 52 is sealed controlled ([0026]), it is obvious let the external chamber environment exposed to air.

rd sentence).

	Applicants argue that ‘466 is not 102 rejection. The combination of ‘466 and ‘955 clearly teaches the workpiece is part of the vacuum chamber.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, as being applied to claim 1 rejection above, in view of ‘955 and Papa et al. (US 20130146443, hereafter ‘443). 
‘466 also teaches some limitation of:
Claim 2: For moving the cathode relative to the tube, the cathode 9 is arranged on a movable rod 11 (col. 2, lines 44-45), By moving rod 11 to and from all of the internal surface of the tube to be coated can be provided with a layer of material (col. 2, lines 66-68, therefore, the tube 1 is stationary, the claimed “the workpiece is stationary when the magnetic field passes between the cathode and the workpiece“, note this is also an intended use of the apparatus),
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged. Magnetic field lines are schematically shown. In this embodiment at the spot of the central magnet 24 narrow arc path is formed extending around the cathode surface 6. stationary cathode”).

‘466 does not teach the limitations of:
Claim 2: (2A) wherein: the outer surface of the cathode includes graphite; and 
an ionic ta-C coating is operably emitted onto the workpiece;
(2B) and only a single and (stationary) cathode is within the bore fo the workpiece when the magnetic field passes between the cathode and the workpiece.  

‘443 is an analogous art in the field of APPARATUS AND METHOD FOR DEPOSITING HYDROGEN-FREE TA-C LAYERS ON WORKPIECES AND WORKPIECE (title) Such coatings achieve low wear and a low friction of … engine components (e.g. piston rings) ([0015], 2nd sentence) by adding silicon in hydrogenated PECVD produced DLC (a-C:H) in PECVD/sputtered carbon or carbon arc coatings, the wettability can be improved, therefore reducing friction ([0024], 3rd sentence). ‘443 teaches that In the simplest form of the present invention one of the cathodes 16 is a graphite cathode for supplying the carbon by magnetron sputtering (Fig. 1, [0074]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted graphite cathode to form 

‘955 is an analogous art as discussed above. ‘955’s has only one single stationary electrode 28 facing the engine body/workpiece 30.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a single stationary cathode, as taught by ‘955, as the cathode of ‘466 (the limitation of 2B), for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 (optionally with ‘955), as being applied to claim 1 rejection above, in view of Veltrop et al. (US 4849088, hereafter ‘088).
‘466 further teaches some limitations of:
Claim 8: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within a hollow center of the cathode, the shaft being attached to the magnetic source 

‘466 (optionally with ‘955) does not teach the other limitations of:
Claim 8: (the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal) and rotational directions (during plasma coating of an interior wall of the workpiece).

‘088 is an analogous art in the field of Cathode Arc Discharge Evaporating Device (title). ‘088 teaches that in FIG. 1 a cathode/anode arc discharge device is shown comprising a housing 1 in which an anode ring 2 and a cathode cylinder 3 are provided. … In cathode cylinder 3 a magnetic field generating device 8 is provided suspended to a rod 9 … rod 9 can be moved up and down by means not shown. With arrow 11 it is indicated that it can also rotate (col. 2, lines 27-41), for the purpose of a target surface can be evenly used (col. 1, lines 60-61).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added rotation capability, as taught by ‘088, to the magnet shaft of ‘466, for the purpose of a target surface can be evenly used, as taught by ‘088 (col. 1, lines 60-61).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, as being applied to claim 1 rejection above, in view of ‘955 and Wolfe et al. (US 6159558, hereafter ‘558).
‘466 does not teach the other limitations of:
Claim 9: (9A) further comprising a process gas emitted into an interior area defined by an interior wall of the workpiece, the gas being used to assist with ionization during plasma arc deposition coating of the interior wall, and the workpiece being metallic,
(9B) and a programmable controller operably controlling an electrical arc, a vacuum pump, a relief valve, a seal-actuator and a cathode-movement actuator.  


‘955 is an analogous art as discussed above. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/body 30 and gas orifices 50 (the limitation of 9A), as taught by ‘955, for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence).



Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a computer control, as taught by ‘558, to control the operation of the apparatus of ‘466, for the purpose of automation. Note ‘466 teaches an electrical arc, a vacuum pump, and a cathode-movement actuator. Vacuum requires a seal and associated actuator. It is well-known vacuum chamber equipped with a relief valve and computer control the overall system (the limitation of 9B).

Note ‘558 also teach substrate temperature of 100oC (col. 8, lines 7-8, the intended use portion of claim 10).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 7 rejection above, further in view of Bluck et al. (US 6101972, hereafter ‘972) and ‘558.

Claim 11: further comprising: a plasma arc deposition coating using the cathode having an ion impact energy of at least 10 eV against the workpiece which is metallic; and 
a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends.  

‘972 is an analogous art in the Plasma Processing System (title) a power source for energizing the ion source by positively biasing the anode and negatively biasing the cathode (abstract), forming diamond like carbon (DLC) from a plasma containing a hydrocarbon gas such as ethylene (col. 2, lines 37-39). ‘972 teaches that the ions impact the substrate with energy of about 200 eV (col. 11, lines 7-8) the carbon is less likely to flake (col. 11, lines 14-15).

‘558 is an analogous art in the Process For Producing A Carbon Film On A Substrate (title) the substrate is mounted in such a way within the sputtering chamber that the at least one sputter gun, also mounted in the sputtering chamber and comprising each an anode and a sputter target working as a cathode (col. 4, lines 45-50), the sputter material is graphite (col. 4, lines 60-61). ‘558 teaches that The total time to deposit a 0.5 [Symbol font/0x6D]m thick ion protective layer (about 25 cycles of deposition and treatment) is about 45 minutes, but higher rates should be possible through process 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466, for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). A person of ordinary skill would have expected the cycle time of 2 minutes or less, as taught by ‘558, or optimize to a higher rate. Note Applicants’ “deposit ta-C coatings or films with a thickness of about 0.01-30 microns”, ([0010], including thickness smaller than 0.02 [Symbol font/0x6D]m).
Claims 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, as being applied to claim 1 rejection above, in view of ‘955, ‘972, and Zega (US 4407713, hereafter ‘713).
‘466 teaches some limitations of:
Claim 12: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. 
 In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located inside the cathode”),
in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “a workpiece including an internal surface defining an internal bore”),
In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “the internal surface of the workpiece surrounding an outer surface of the cathode”);
For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and connection 16 is connected with a high vacuum pump. To prevent coating of the part of the rod 11 being within the vacuum vessel 2 (col. 2, lines 49-54, the claimed “a vacuum chamber”),

In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged. Magnetic field lines are schematically shown. In this embodiment at the spot of the central magnet 24 narrow arc path is formed extending around the cathode surface 6. By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, in other words, instead of relatively movement between the cathode 6 and tube 1, the claimed “the cathode being stationary within the bore when the cathode is energized“).


‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the limitations of:
Claim 12: (12A) a metallic (workpiece),
a vacuum chamber being defined by at least the internal surface of the workpiece and at least one member comprising: (a) a removable end cap or (b) a flexible seal, positioned adjacent to and operably contacting against at least one open end of the bore; 
the bore of the workpiece including an ionic ta-C coating thereon when the magnetic source acts on a plasma within the vacuum chamber; 
(12C) the coating having an ion impact energy of at least 10 eV against the workpiece; 
(12D) an exterior of the workpiece being exposed to ambient air when the cathode is energized; 
(12E) an exterior surface of the cathode is 2-5 cm away from an inner surface of the bore. 

‘955 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/body 30 and gas orifices 50 for DLC coating (the limitations of 12A, 12B, and 12D), as taught by ‘955, for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence).

‘972 is an analogous art in the Plasma Processing System (title) a power source for energizing the ion source by positively biasing the anode and negatively biasing the cathode (abstract), forming diamond like carbon (DLC) from a plasma containing a hydrocarbon gas such as ethylene (col. 2, lines 37-39). ‘972 teaches that the ions impact the substrate with energy of about 200 eV (col. 11, lines 7-8) the carbon is less likely to flake (col. 11, lines 14-15).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466 (the limitation of 12C), for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). 

‘713 is an analogous art in the field of Cylindrical Magnetron Sputtering Cathode And Apparatus (title), a tubular metal substrate 59 to be internally coated, arranged coaxially around the tubular target 20 of the central cylindrical cathode 10. The tubular metal substrate 59 is connected to ground (as well as the metal enclosure 3), while the 1 to 464 and 471 to 474 (col. 7, lines 50-52), a relative motion of the magnetron with respect to the tubular target and to the substrate may be carried out, either in a to-and-fro rotatory movement of an amplitude sufficient for causing at least one closed-loop magnetic arch generated by the magnetron to be scanned over the entire surface of the sputtering face of the tubular target as well as in front of the entire surface of the substrate to be coated, or otherwise according to an unidirectional rotatory movement causing full revolutions of the magnetron relative to the tubular target and the substrate. Such oscillatory or unidirectional relative motion may also involve rotating the magnetron alone while the tubular target and the substrate are fixed, or rotating both the target and the substrate (at identical or different speeds, and/or in the same or reverse direction) while the magnetron alone is stationary, or by rotating all three elements (col. 3, lines 43-60). ‘713 teaches that the internal surface of soft iron tubes having … an internal diameter of about 70 mm (col. 11, lines 13-15), tubular target 20 made of 18/8 stainless steel (stainless steel 304 according to US designation), with an internal diameter of about 32 mm (col. 11, lines 21-23), A soft iron tube 59 to be coated is arranged concentrically around the cylindrical cathode 10, and the sealed enclosure 3 is evacuated to a pressure (col. 11, lines 37-39, the distance is (70-32)mm/2 = 1.9 cm).

prima facie case of obviousness. MPEP 2144.07.

Note ‘713 “while the tubular target and the substrate are fixed“ also teaches various intended use of “stationary” of claims 2, 12 (and 26 below).

‘466 further teaches the limitations of:
Claim 15: In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, Fig. 4 shows the claimed “wherein the at least one magnetic source is located within a hollow center of the cathode, such that the cathode is laterally between the magnetic source and the workpiece”).  
	Claim 18: in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “wherein the workpiece is an anode during the coating and a longitudinal length of the cathode is greater than a lateral diameter of the cathode” and as shown in Fig. 4).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, ‘972, and ‘713, as being applied to claim 12 rejection above, further in view of ‘088.
‘466 further teaches some limitations of:
Claim 16: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within the cathode, the shaft being attached to the magnetic source, and the shaft and the magnetic source operably moving longitudinal direction during plasma coating of the internal surface of the workpiece”).  

Note ‘713 also teaches rotation of the magnetron. 

The combination of ‘466, ‘955, ‘972, ‘713 does not teach the other limitations of:
Claim 16: (the shaft and the magnetic source operably moving longitudinal) and rotational directions (during plasma coating of the internal surface of the workpiece).  

‘088 is an analogous art as discussed above.

.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466,  ‘955, ‘972, and ‘713, as being applied to claim 12 rejection above, further in view of ‘558.
The combination of ‘466, ‘955, ‘972, and ‘713 does not teach the other limitations of operational parameters:
Claim 17: the ionic ta-C coating has a thickness of about 0.01-30 microns; and
the cathode is configured to apply a complete coating cycle within no greater than five minutes from when vacuum pressure is started to when the vacuum pressure ends.  

‘558 are analogous arts as discussed above. 558 teaches that The total time to deposit a 0.5 [Symbol font/0x6D]m thick ion protective layer (about 25 cycles of deposition and treatment) is about 45 minutes, but higher rates should be possible through process optimization 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have operated the combined apparatus with the cycle time of 2 minutes or less for growing 0.02 [Symbol font/0x6D]m thick DLC, as taught by ‘558, or optimize to a higher rate. 

Note ‘443 teaches a 1 micron coating can be deposited (on a rotating substrate) within a period of about two to six hours ([0021]), by controlling to a short processing time, thinner coating will need shorter cycle time.
Claims 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, as being applied to claim 1 rejection above, in view of  ‘955, ‘558  and ‘972 (optionally with ‘713).
‘466 teaches some limitations of:
Claim 26: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, Fig. 1 shows cathode 6 is hollow, the claimed “an elongated and hollow cathode”, see also Fig. 4);
sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32),  In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located inside the cathode”, ‘466 is capable of processing engine block as the workpiece/tube 1, the claimed “an engine block including an internal surface defining an internal bore, the internal surface of the engine block surrounding an outer surface of the cathode”, see also ‘955 below),
For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and connection 16 is connected with a high vacuum pump. To prevent coating of the part of the rod 11 being within the vacuum vessel 2 (col. 2, lines 49-54, the claimed “a vacuum chamber”),
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “the at least one magnetic source being 
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged. Magnetic field lines are schematically shown. In this embodiment at the spot of the central magnet 24 narrow arc path is formed extending around the cathode surface 6. By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, in other words, instead of relatively movement between the cathode 6 and tube 1, the claimed “the cathode being configured to be stationary within the bore when the cathode is energized“).

‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the limitations of:
Claim 26: (26A) (a vacuum chamber) being defined by at least the internal surface of the engine block and at least one member comprising: (a) a removable end cap or (b) a flexible seal, operably contacting against at least one open end of the bore; and
(26B)  a programmable controller operably controlling an electrical arc, a vacuum pump, a relief valve, a seal-actuator and a cathode-movement actuator;
(26C) the bore of the engine block including a single ionic ta-C coating directly located on an inside of the bore without another coating layer therebetween;  

 (26E) an exterior surface of the engine block being exposed to ambient air exterior to the vacuum chamber when the cathode is energized.
Claim 28: wherein: the ionic ta-C coating has a thickness of about 0.01-30 microns; and 
the cathode being configured to have a complete coating cycle within no greater than five minutes from when vacuum pressure is started to when the vacuum pressure ends.  

‘955 is an analogous art as discussed above. Recall that ‘955 disclosed sputtering a wear resistant layer 22, such as a diamond-liked carbon (DLC) coating, and metallic adhesive layer 24, such as a chromium or titanium coating, on an inner surface 26 of the cylinder liner 20 to provide superior adhesion and prevent during use of the cylinder liner 20 in the combustion engine ([0022], 3rd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/engine body 30 and gas orifices 50 (the limitations of 26A, 26C, and 26E), as taught by ‘955, for the purpose of coating DLC rd sentence).

‘558 is an analogous art in the Process For Producing A Carbon Film On A Substrate (title) the substrate is mounted in such a way within the sputtering chamber that the at least one sputter gun, also mounted in the sputtering chamber and comprising each an anode and a sputter target working as a cathode (col. 4, lines 45-50), the sputter material is graphite (col. 4, lines 60-61). ‘558 teaches that FIG. 2 a schematic representation of the computer-controlled deposition system for controlling the film production in the sputter chamber of FIG. 1. ‘558 also teaches that The total time to deposit a 0.5 [Symbol font/0x6D]m thick ion protective layer (about 25 cycles of deposition and treatment) is about 45 minutes, but higher rates should be possible through process optimization (col. 7, lines 12-16, therefore, each cycle of growing 0.02 [Symbol font/0x6D]m thick DLC layer takes less than 2 minutes of cycle time).

‘972 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a computer control, as taught by ‘558, to control the operation of the apparatus of ‘466, for the purpose of 

If Applicants argue that stationary cathode is not an intended use and ‘466 does not teach such, ‘713 clearly teach stationary cathode “Such oscillatory or unidirectional relative motion may also involve rotating the magnetron alone while the tubular target and the substrate are fixed, (col. 3, lines 43-60). 

Fig. 5 of ‘466 shows adjustable voltage source 27, by applying a low voltage, ‘466 is capable of the limitation of:
Claim 29: wherein the cathode is a cool-cathode of less than 120° C at an outer surface thereof to avoid the use of cooling fluid.  

oC (col. 8, lines 7-8, the intended use of claim 29).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, ‘558, and ‘972 (optionally with ‘713), as being applied to claim 26 rejection above, further in view of  ‘088.
‘466 further teaches some limitations of:
Claim 27: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within the cathode, the shaft being attached to the magnetic source, and the shaft and the magnetic source operably moving longitudinal direction during plasma coating of the internal surface of the workpiece”).  

The combination of ‘466 ‘955, ‘558, and ‘972 (optionally with ‘713) teaches some limitations of:
Claim 8: (the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal) and rotational directions (during plasma coating of an interior wall of the workpiece).

‘088 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added rotation capability, as taught by ‘088, to the magnet shaft of ‘466, for the purpose of a target surface can be evenly used, as taught by ‘088 (col. 1, lines 60-61).
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
Applicants argue that Wesemeyer ‘466’s tube 1 is not part of the vacuum chamber, see the bridging paragraph between pages 10 and 11. 
This argument is found not persuasive.
Nowhere in claim 1 requires or implies that the workpiece is part of the vacuum chamber.
The “an interior wall of the workpiece, surrounding the outer surface of the cathode, defining part of a vacuum chamber connected to the vacuum source” merely requires that the workpiece defines a part
Applicants argue that it is not clear how one would combine ‘466 with Papa ‘443 and is improper hindsight because paragraph of [0084] and [0070], see the lower half of page 11. 
This argument is found not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
‘466 is silent on the material of the cathode and the phase of the material after being deposited. A person of ordinary skill would have known to selected graphite as the material of the cathode to apply DLC coating without any difficulty for coating engine component. Particularly, these are intended use of the apparatus.
The examiner does not understand why [0084] and [0070] prose any difficulty in selecting graphite as cathode to coat DLC to the engine component. State of ARTS means some scientific reason may not be well-established yet the practice is well-establish and successful. Does Applicants require that everything need to be known from science before a patent is valid? Applicants are invited to cite MPEP for such requirement.
Applicants argue that Veltrop ‘088 cannot be combined because of instability, (col. 1, lines 49-54), see the middle of page 14. 
This argument is found not persuasive.
The examiner cannot find the instability issue anywhere in Veltrop ‘088. 
It appears Applicants are arguing against ‘972. ‘972 stating the issue with prior art and then the invention overcomes prior arts. The examiner does not understand why such statement affects the combination of ‘088 or ‘972.
In regarding to claim 11, Applicants argue Bluck ‘972 teach coating on both sides, exterior not exposed to ambient air, and ‘Wolfe ‘558 is non-analogous art, see the top of page 15. 
This argument is found not persuasive.
Applicants are attacking ‘972 individually. Likewise, there are many cited references that do not teach the exterior exposed to air. ‘955 is relied upon for this limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner maintains that:

It appears Applicants are arguing that every word in the reference need to be analogous arts. Again, please cite MPEP for such requirement.
In regarding to claim 17, Applicants argue that Papa ‘443 teaches away from the claimed cycle time according to [0026] and [0028], see the bridging paragraph between pages 15-16. 
This argument is found not persuasive.
First of all, the operation parameter is not part of the apparatus, it is an intended use of the apparatus, see claim interpretation already set forth in the previous OC.
Even if these limitations are included (as if in method claim), Applicants are attacking reference individually.
‘558 is relied upon the the cycle time of 2 minutes or less for growing 0.02 [Symbol font/0x6D]m thick DLC.
Furthermore, nowhere in ‘443 “criticize, discredit, or otherwise discourage … “ and teaches away from operating at cycle time five minutes or less. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5988103 is cited for “The distance between the outer surface of the target 20 and the inner bore surface of the electrode tube 30 was 2.9 centimeters” (Fig. 1, col. 9, lines 42-44).

US 20110073471 is cited for shaft 110 that drives magnet 90 within cathode 80 (Fig. 1) and the anode may be a conductive surface of the vacuum chamber ([0007]). US 6638608 cited for sputtering (col. 1, lines 52-53) forming DLC (col. 2, line 28), at carbon ion energy up to 150 eV (col. 5, line 59 and elsewhere). US 6765144 is cited for time-varying magnetic field strength of 100 milliTesla would be reduced to about 10 milliTesla of the time-varying field (col. 12, lines 51-53) for DLC (col. 31, lines 63-64), note the “a magnetic force at the outer surface of the cathode being 1 - 20 milliteslas” of claim 5 is an intended use of the apparatus (but not examined currently).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEATH T CHEN/Primary Examiner, Art Unit 1716